Citation Nr: 1724603	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-49 680	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to June 1, 2009; 30 percent disabling from June 1, 2009, to January 24, 2016; and 70 percent disabling from January 25, 2016.

2.  Entitlement to a compensable rating for right ear hearing loss on an extra-schedular basis.

3.  Entitlement to a compensable rating for chronic sinusitis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 23, 2013, and from January 26, 2016.





REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to November 1991, from August 2001 to April 2002, from July 2004 to February 2007, and from September 2007 to March 2009.  The Veteran was awarded the Purple Heart and Combat Action Badge, among other decorations.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded these matters in May 2014.  In the May 2014 remand, the Board found that the issue of entitlement to a TDIU had been raised as part of the increased rating issues on appeal.  In an August 2016 rating decision, the RO granted the Veteran entitlement to a TDIU from April 23, 2013, to January 25, 2016.  That decision does not represent a full grant of the benefit sought on appeal.  Therefore, the Veteran's appeal was not abrogated, and the issue of entitlement to a TDIU prior to April 23, 2013, and from January 26, 2016 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

On May 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


